IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-40941
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MARTIN GARZA-HERNANDEZ,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-00-CR-136-1
                      --------------------
                         April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Martin Garza-Hernandez appeals his guilty-plea conviction

for illegal reentry following deportation, a violation of 8

U.S.C. § 1326.    Garza argues that, in light of the Supreme

Court's decision in Apprendi v. New Jersey, 530 U.S. 466, ___,

120 S. Ct. 2348, 2362-63 (2000), his prior felony conviction was

an element of the offense and that the indictment was

fundamentally defective in failing to allege that element.

Accordingly, Garza contends, the district court erred by

increasing his offense level pursuant to U.S.S.G.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 00-40941
                                -2-

§ 2L1.2(b)(1)(A).   As Garza acknowledges, this argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998).   See United States v. Chapa-Garza, ___ F.3d ___ (5th

Cir. Mar. 1, 2001), 2001 WL 209468, *6; United States v. Nava-

Perez, 242 F.3d 277, ___ (5th Cir. Feb. 12, 2001), 2001 WL

118395, *2.

     AFFIRMED.